NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                         JUN 22 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JUAN JOSE MORALES-BARRERA,                      No.    15-73380

                Petitioner,                     Agency No. A088-673-241

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted June 15, 2022**

Before:      SILVERMAN, WATFORD, and FORREST, Circuit Judges.

      Juan Jose Morales-Barrera, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C.

§ 1252. We dismiss in part and deny in part the petition for review.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to consider Morales-Barrera’s contentions as to the

merits of his application for asylum, withholding of removal, and relief under the

Convention Against Torture, because he did not timely petition for review as to

that order.1 See 8 U.S.C. § 1252(b)(1) (“The petition for review must be filed not

later than 30 days after the date of the final order of removal.”).

      In his opening brief, Morales-Barrera does not raise and therefore waives

any challenge to the agency’s denial of his motion to reopen. See Lopez-Vasquez

v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (issues not specifically raised

and argued in a party’s opening brief are waived).

      We do not consider the materials Morales-Barrera includes in his opening

brief that are not part of the administrative record. See Fisher v. INS, 79 F.3d 955,

963-64 (9th Cir. 1996) (en banc).

      The temporary stay of removal remains in place until issuance of the

mandate. The motion for a stay of removal is otherwise denied.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




      1
        Morales-Barrera states in his opening brief that a separate petition
appealing the denial of the BIA’s motion to reopen has been filed. As of now, the
court has no record of another petition for review from Morales-Barrera.

                                           2                                  15-73380